Cesedidarby-02795-RBW Document 34-2 Filed 08/10/20 Page 1 of 4

Talent ies Oo} Mertin S. Cole Sa: ———

ee ee porsoot fe WSL §
|AT46 CO:

N Tom Merkin S. Gott, the pepocsh
Sees wn Noe One Dorman Fel nN Lo or
Reasons, AI-eu-OXVIS- RN Charen “the cose”),
Rend Derbive (edtere. the Usman We OS. Nibok-( wie =

 

 

Nw Doral os iiss The owe.

  

     
  
 

‘HOM ian ny
aie Te ny \ot canal na V2 on vS Tan VU
Lek 467 US. AGG CANES) oe SX MotPon FOR

 

los ecralaaad ne tia: Seine cast, Aree
one oes Mn _e \ rep eb gh el Ay

ee be The Conk my Sey Ba
bas Motpons Fae NN Peres or \rme clo TUS.

: R. \Sevig Medley yer VAAL 1X2 OPA AI
9014 LS wW a Ses, COeese ek. Bese
NMyacnwl: Ae Wore)”

 

 

 

Vs I wear rece cohtmebinn yi antry OF mg -

a Wo) pe \alingy
SS. Ny aks Va the Neds nabvonile

CONAN TUS. ASSinas Cununs. meteddly und na Sikce ty,
ek ph pt ahd f Hata p_For AN exxreusreu/
0 TMG Cl Q; e (), : To, -
cj cor Ln pret cele Cad Indamte BA Hit “ow

 
Case 1:19-cv-02795-RBW Document 34-2 Filed 08/10/20 Page 2 of 4

i ovanise ele! pore law access tt
a Connie ee a\ lana yeh ae
A. Presse aso Msurore Oven WA RM, hye
PRR SR [lodhvg Se
Yew, Se Pe-eVel uel o —

Wel Novany co Pendens Was become corbsyey ck to
= | aia oF easly (monty LA re getdless) She & Cov

cies pol ne ro woes asia
a 4 A beste A pte eit <a akeabe

= eal dy 30%, 4 NO

dT ‘AW ath Us Liehen 1235 te
Ses. Ae —_

amass | ©. aoa tas ee on of oom he Jecdine.

 

 

 

 

 

   

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

     

 

 

 

ASR eaten o
—— brett le shea ;
—— es eS Ae Seg
— “posnalenc be wl a Ce
a Re gett pk —
— ee wh coc ws alia.

ysq ay \O, Pt ve ty al wale tb toa Be Bodh Nac
_ , ot derstoas) in Two) cuter A maguteags eo eI Whe Gea

 

 

 

 

 
Case 1:19-cv-02795-RBW Document 34-2 Filed 08/10/20 Page 3 of 4

 

 

Hla Gedne oer “Weds, Sepleuber Sth, ABW,

 

joes ed Ne Ssregaleg RAne okcaeeele

 

 

bast a Sy ‘be Me legs OD =H

 

 

}
I"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 8 Se Cte hah,
Sy4l |
| -
   

Ey ME S16 # ss Sia

™ Case 1: 9-Cv- 02795- RBW Document 34-2 Filed 08/10/20

    
     
 
   
 
 

 

 

[Noa cokia S. Gofhesrand
Reg. No. * A AYER 404
| fll Corteidttoned Toaebtohan
B.D, Box 33
‘Verne acres TA 47 E08

 

Hoe

Se ee

| UNITEDSTATES
POSTAL SERVICE s

ACKING #

i | MIM

9114 9023 0722 4792 9874

Label 400 Jan, 2013
7690-14-000-7848

  

2ON—-B7- 62

JS DOC. robe eee
| 12982-1042
| ce, Mica er he

333 Constitution AVE NW \j \ Qe (S
Washington, OC 20001-2866 Or a
United States L phe My oF °

Corres pon SALE.

Tweedy Se ° dnd, W020; 20} Moortonv. Lad HST US. Nb (4160)

     

 
 

NUMBER:
Federal Correctional Institution

PO. Box 33 ae
Terre Haute, IN 47808 Thursbey, Sula ye), WN; Khosskon vel dey ug) Us EC (4 $8)

12982-1042
Uniled Sta Attorneys Office
555 4TH ST NW
Washington, DC 20535
United States

 

NAME: J Ler S. Gol iY
NUMBER: AANS B-Lo4

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

Thule, Joly Amd, XOXO; Yosskon ve Lele, HET ¢

© 12982-104<
Benjamin Brown
155 Ferrls AVE
Apt 8A
White Plains, NY 10603
United Slates

— AeaF T-

Ss we Cue) |
